



EXHIBIT 10.18.11




OLD DOMINION FREIGHT LINE, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION STRUCTURE
EFFECTIVE AS OF THE 2018 ANNUAL MEETING OF SHAREHOLDERS
 
Annual Cash
Annual Restricted
Director Role
Retainer
Stock Grant Amount
Member (all non-employee directors)
$80,000
$120,000
Lead Independent Director
      25,000 (1)
—
Audit Committee Chair
      25,000 (1)
—
Compensation Committee Chair
      15,000 (1)
—
Governance and Nomination Committee Chair
      12,500 (1)
—



(1) 
Each non-employee Chair of a Board Committee and the Lead Independent Director
receives this annual retainer in addition to the $80,000 annual cash retainer
paid to all non-employee directors.



